
	
		II
		112th CONGRESS
		1st Session
		S. 686
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Ms. Landrieu (for
			 herself, Mr. Bennet,
			 Mr. Carper, Mr.
			 Coons, Mr. Durbin,
			 Mrs. Hagan, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve public charter schooling by addressing quality issues.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Charter School Quality Act of
			 2011.
		2.PurposeSection 5201 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221) is amended—
			(1)in paragraph (3), by striking
			 and after the semicolon;
			(2)in paragraph (4),
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(5)promoting
				high-quality professional authorizing standards and
				practices.
					.
			3.Program
			 authorizedSection 5202 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221a) is
			 amended—
			(1)in subsection
			 (c)(2)(C), by striking section 5204(f)(6)(B) and inserting
			 section 5205; and
			(2)in subsection
			 (e)—
				(A)in paragraph (1), by striking
			 subparagraph (A), (B), or (C) of paragraph (3) and inserting
			 subparagraph (A), (B), (C), (D), (E), (F), (G), (H), or (I) of paragraph
			 (3);
				(B)in paragraph (2),
			 by inserting ensures that each authorized public chartering agency holds
			 every charter school that the agency oversees to student performance standards
			 set forth in the charter school’s performance contract, holds each public
			 chartering agency accountable under the evaluation system developed under
			 paragraph (3)(G), and after that the State; and
				(C)in paragraph (3), by adding at the end the
			 following:
					
						(D)The State
				has—
							(i)a
				statewide authorized public chartering agency with authority to—
								(I)offer a statewide
				authorizing option for charter applicants;
								(II)assume
				authorizing responsibilities from another authorizer that has been determined
				through a State’s authorizer oversight process, as described in subparagraph
				(G), to be underperforming; or
								(III)become the
				authorizer, upon appeal, for a school for which another authorizer has refused
				to approve a charter application that the statewide authorized public
				chartering agency determines deserves to be authorized under the statewide
				authorized public chartering agency’s own application process; and
								(ii)a funding
				mechanism in place to adequately support the operations of its statewide
				authorized public chartering agency.
							(E)The State works
				cooperatively with its authorized public chartering agency to streamline data
				collection and reporting and avoid duplicative reporting requirements.
						(F)The State ensures
				that authorized public chartering agencies follow high-quality standards that
				reflect research-based best practices.
						(G)The State has
				developed a transparent process for accrediting, training, or evaluating the
				effectiveness of the State’s authorized public chartering agencies, or each
				authorized public chartering agency in the State has implemented such a
				process, including—
							(i)a
				process for annually reviewing and periodically evaluating the performance of
				the authorized public chartering agencies in the State in authorizing or
				approving public charter schools, including a process that enables the
				authorized public chartering agencies to respond to any State concerns or
				deficiencies regarding such authorizing or approving; and
							(ii)any other
				necessary policies to ensure effective charter school authorizing in the State
				that are developed in conjunction with the State’s charter school community in
				accordance with the principles of quality charter school authorizing, as
				determined by the State in consultation with the charter school community and
				stakeholders.
							(H)The State’s
				authorizer evaluation process described in subparagraph (G) is accessible to
				the public via online methods that school leaders, policymakers, parents, and
				other stakeholders can easily understand. The evaluation system tracks each
				authorizer’s performance over time and in determining each authorizer’s annual
				rating, examines such factors as the following:
							(i)The academic and
				financial (including annual audits) performance of all operating public charter
				schools overseen by the authorizer, according to the performance expectations
				for public charter schools set forth in each charter as well as determined by
				the State standardized assessments administered to all public schools and any
				additional testing mutually agreed upon between each school and authorizer
				clearly delineated in each school’s charter.
							(ii)The status of
				each authorizer’s public charter school portfolio, identifying all public
				charter schools in each of the following categories:
								(I)Approved (but not
				yet open).
								(II)Operating.
								(III)Renewed.
								(IV)Transferred.
								(V)Revoked.
								(VI)Not
				renewed.
								(VII)Voluntarily
				closed.
								(VIII)Never
				opened.
								(iii)Any additional
				factors necessary to ensure authorizers continually work towards building
				charter school quality.
							(I)The State has
				laws, policies, or procedures in place requiring that student academic
				achievement for all groups of students described in section 1111(b)(2)(C)(v) be
				a primary factor in authorizer decisions around charter school approval,
				renewal, and revocation, and the State has a record of, or demonstrated
				commitment to, effective authorizer oversight and revoking or not renewing the
				charters of low-performing charter
				schools.
						.
				4.Improving
			 subgrant procedures and authorizer transparencySection 5203 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221b) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (2)(C), by striking and after the semicolon;
				(B)by redesignating
			 paragraph (3) as paragraph (4);
				(C)by inserting
			 after paragraph (2) the following:
					
						(3)describe the
				criteria that the State educational agency will use to award subgrants to
				eligible applicants to ensure high-quality charter schools, including through
				competitive subgrant competitions; and
						;
				and
				(D)in paragraph (4)
			 (as redesignated by subparagraph (B)), by striking subparagraph (D) and
			 inserting the following:
					
						(D)a description of
				the administrative relationship between the charter school and the authorized
				public chartering agency, including—
							(i)how the school
				and authorizer will report publically the authorizing functions (such as
				approval, monitoring, and oversight) provided by the authorized public
				chartering agency to the public charter schools authorized or approved by such
				agency, including the authorizer’s operating costs and expenses detailed in
				annual audited financial statements that conform with generally accepted
				accounting principles; and
							(ii)how the services
				purchased (such as accounting, transportation, or data management and analysis)
				from the public chartering agency by the public charter schools authorized or
				approved by such agency will be reported publically, including an itemized
				accounting of the actual costs of these
				services;
							;
				and
				(2)in subsection
			 (d)(1), by striking subsection (b)(3) and inserting
			 subsection (b)(4).
			5.AdministrationSection 5204 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221c) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (6), by striking
			 and after the semicolon;
				(B)in paragraph (7)—
					(i)by striking
			 subsection (f)(6)(B), and inserting section 5205;
			 and
					(ii)by striking the period and inserting
			 ; and; and
					(C)by adding at the end the following:
					
						(8)the rigor of the State’s subgrant
				competition to ensure that subgrants are awarded only to high-quality
				applicants that are likely to create high-performing charter
				schools.
						;
				
				(2)in subsection
			 (b)(7), by striking subsection (f)(6)(B), and inserting
			 section 5205; and
			(3)in subsection
			 (f)—
				(A)in paragraph (1),
			 by striking paragraph (6) and inserting section
			 5205; and
				(B)by striking
			 paragraph (6).
				6.National
			 activitiesSection 5205 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221d) is
			 amended—
			(1)in subsection (a), in the matter preceding
			 paragraph (1), by striking The Secretary shall reserve for each fiscal
			 year the greater of 5 percent or $5,000,000 of the amount appropriated to carry
			 out this subpart, except that in no fiscal year shall the total amount so
			 reserved exceed $10,000,000, to carry out the following activities: and
			 inserting The Secretary shall reserve for each fiscal year the necessary
			 sums from amounts appropriated to carry out this subpart, except that in no
			 fiscal year shall the total amount so reserved exceed 15 percent of such amount
			 appropriated, to carry out the following activities:; and
			(2)by adding at the end the following:
				
					(d)National
				dissemination
						(1)In
				generalFrom amounts appropriated to carry out this subpart for a
				fiscal year, the Secretary shall reserve not more than $10,000,000 to award
				grants to entities to carry out activities under this subsection.
						(2)EligibilityIn
				order to be eligible to receive a grant under this subsection, an entity
				shall—
							(A)be—
								(i)a
				charter school that has been in operation for not less than 3 consecutive years
				and has demonstrated overall success, including—
									(I)substantial
				progress in improving student academic achievement;
									(II)high levels of
				parent satisfaction; and
									(III)the management
				and leadership necessary to overcome initial start-up problems and establish a
				thriving, financially viable charter school;
									(ii)a high-quality
				public chartering agency;
								(iii)a nonprofit
				entity with a track record of success in meeting the objective of this
				subsection; or
								(iv)a consortium of
				entities described in clauses (i), (ii), and (iii); and
								(B)submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
							(3)Criteria for
				awarding grantsThe Secretary shall award grants under this
				subsection on the basis of—
							(A)the quality of
				the applicant and application;
							(B)the capacity of
				the applicant to execute the application; and
							(C)the scale of the
				expected impact of the application.
							(4)ActivitiesAn
				entity that receives a grant under this subsection shall use funds received
				under the grant to assist other schools, authorized public chartering agencies,
				charter support organizations, and eligible entities in the grant recipient’s
				State and in other States in adopting successful innovations, or to disseminate
				information about innovations, through activities such as—
							(A)assisting other
				entities with the planning, start-up, and improvement of 1 or more new public
				schools, including charter schools, or new authorized public chartering
				agencies;
							(B)developing
				partnerships designed to improve student academic achievement, including
				implementation and improvement plans for partnerships funded with dissemination
				grants;
							(C)developing
				systems or materials that promote increased student achievement and are based
				on successful practices at charter schools, authorized public chartering
				agencies, charter support organizations, or eligible entities;
							(D)conducting
				evaluations and developing materials that document successful practices at
				charter schools, authorized public chartering agencies, charter support
				organizations, or eligible entities and that are designed to improve student
				performance in other schools; and
							(E)training,
				regarding the innovative practices developed at the original site, for
				personnel that are adopting innovations or successful
				practices.
							.
			7.DefinitionsSection 5210 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221i) is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 subparagraph (I) and inserting the following:
					
						(I)agrees to conduct
				an annual, independent, and timely financial audit that is filed with the
				charter school’s authorized public chartering agency and carried out in
				accordance with applicable Federal and State
				requirements;
						;
				(B)in subparagraph
			 (K), by striking and after the semicolon;
				(C)by striking
			 subparagraph (L) and inserting the following:
					
						(L)has a written,
				legally-binding performance contract or charter with an authorized public
				chartering agency in the State that—
							(i)includes a
				description of how student performance and growth will be measured in the
				charter school pursuant to State assessments that are required of other schools
				and pursuant to any other assessments mutually agreeable to the authorized
				public chartering agency and the charter school;
							(ii)describes the
				obligations and responsibilities of the school and of the authorized public
				chartering agency;
							(iii)identifies the
				material aspects of the charter school’s operations;
							(iv)describes the
				school's educational objectives and outcomes and how such objectives and
				outcomes will be measured;
							(v)articulates the
				autonomies the charter school will have; and
							(vi)is negotiated
				and executed by 2 separate legal entities, the charter school and the
				authorized public chartering agency, capable of entering into and enforcing the
				contract or charter; and
							;
				and
				(D)by adding at the
			 end the following:
					
						(M)is governed by a
				governing board that is independent from the authorized public chartering
				agency and has autonomy over decisions, including matters concerning finance,
				personnel, scheduling, curriculum, and
				instruction.
						;
				and
				(2)in paragraph
			 (4)—
				(A)in the heading,
			 by inserting or
			 authorizer after chartering
			 agency;
				(B)by inserting
			 or authorizer after chartering agency; and
				(C)by adding after
			 charter school the following: and that uses student
			 performance and growth, at the whole school level and for each subgroup
			 described in section 1111(b)(2)(C)(v) served by the school as a primary factor
			 when assessing the performance of charter schools and when determining whether
			 to renew or revoke a school’s charter, in addition to other
			 criteria.
				
